Exhibit 10.47
US Employees



EVERCORE PARTNERS INC.
NOTICE OF AWARD OF RESTRICTED STOCK UNITS
Evercore Partners Inc. (the “Company”), pursuant to its Amended and Restated
2006 Stock Incentive Plan (the “Plan”), hereby awards to the participant
identified below a restricted stock unit award (the “Award”) with respect to the
number of shares of the Company’s Class A common stock (“Shares”) indicated
below in this Notice of Award of Restricted Stock Units (the “Notice”). The
Award is effective on the grant date indicated below and is subject to the terms
set forth herein and in the Restricted Stock Unit Award Terms and Conditions
attached hereto (the “Terms and Conditions”).
Participant
 
Grant Date
February 17, 2016
Number of RSUs Granted
 
Vesting Schedule
25% of this Award will vest on each of the first, second, third and fourth
anniversaries of February 4, 2016, subject in each case to the Participant’s
continued service with one or more of the Company’s Affiliates through the
applicable vesting date and subject further to accelerated vesting in certain
cases, all as specified in the attached Terms and Conditions.



You do not have to accept this Award. If you wish to decline this Award, you
should promptly notify the undersigned of your decision in writing. If you do
not provide such written notification within 10 days, you will be deemed to have
accepted this Award on the terms set forth herein and in the attached Terms and
Conditions. If you have previously executed a Confidentiality, Non-Solicitation
and Proprietary Information Agreement (a "CNPI Agreement”) and the H.R.
department has not asked you to execute a new CNPI Agreement in conjunction with
the delivery of this Award, your acceptance of this Award will also constitute
your affirmation that you are in compliance with the terms of the CNPI Agreement
and that you remain bound by the CNPI Agreement you previously executed.


EVERCORE PARTNERS INC.



By:
 
 
 
Date:
 



Attachments:
Restricted Stock Unit Award Terms and Conditions
Stock Incentive Plan Prospectus







--------------------------------------------------------------------------------

US Employees

RESTRICTED STOCK UNIT AWARD TERMS AND CONDITIONS
This document contains the Terms and Conditions of the restricted stock units
awarded by the Company to the Participant indicated in the attached Notice.
Capitalized terms not otherwise defined herein or in the Notice have the same
meanings as defined in the Plan.
1.Grant of RSUs. Effective on the Grant Date, the Company grants to the
Participant the number of restricted stock units (“RSUs”) indicated in the
Notice, on the terms and conditions hereinafter set forth. Each RSU represents
the unfunded, unsecured right of the Participant to receive one Share. The
Participant will become vested in the RSUs, and take delivery of the Shares
subject thereto, as set forth in these Terms and Conditions.
2.    Vesting and Delivery.
(a)Subject to the Participant remaining in continuous service with the Company
through the relevant Vesting Event (as hereinafter defined), the Participant
shall become vested in the RSUs subject hereto as follows (the occurrence of
each such event described herein, a “Vesting Event”):


(i)Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on February 4, 2017;


(ii)Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on February 4, 2018;


(iii)Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on February 4, 2019;


(iv)Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on February 4, 2020; and


(v)Any otherwise unvested RSUs shall become one hundred percent (100%) vested
upon (A) the occurrence of a Change in Control, (B) the Participant’s death, (C)
the Participant’s Disability, (D) the termination of the Participant’s service
by the Company without Cause (as defined below), or (E) the Participant becoming
eligible for a Qualifying Retirement (as defined below).


(b)Upon cessation of the Participant’s service with the Company for any reason
other than death, Disability, Qualifying Retirement or termination by the
Company without Cause, all then unvested RSUs shall immediately be forfeited by
the Participant, without payment of any consideration therefor.


(c)Upon the occurrence of a Vesting Event, one Share shall be issuable for each
RSU that vests on the date of such Vesting Event, subject to the terms and
provisions of the Plan and these Terms and Conditions (including, without
limitation, Section 2(e) below and the last sentence of this Section 2(c)).
Thereafter, upon satisfaction of any required tax withholding obligations,
except as otherwise provided in Section 2(d) and subject to Section 2(e) below
and the last sentence of this Section 2(c), the Company shall deliver to the
Participant Shares underlying any




--------------------------------------------------------------------------------




vested RSUs as soon as practicable (but in no event later than 15 calendar days
after the Vesting Event). It is the Company’s intention to deliver to the
Participant Shares underlying any vested RSUs, but to the extent that at the
time of delivery there is an insufficient number of Shares available under the
Plan to be delivered to the Participant with respect to such vested RSUs, the
Company, in accordance with Section 8(a) of the Plan, will deliver a cash
payment equal to the equivalent Fair Market Value at such time of such Shares.


(d)In the event of a Vesting Event described in Section 2(a)(v)(D)(termination
without Cause), each Share issuable in respect of an RSU then vesting will be
delivered by the Company, following satisfaction of applicable tax withholding
requirements, on the earlier of (i) the date the RSU would otherwise have vested
(but for a cessation of the Participant’s service) under Sections
2(a)(i)-(iv)(scheduled vesting dates), 2(a)(v)(A)(Change in Control),
2(a)(v)(B)(death) or 2(a)(v)(C)(Disability) as applicable, or (ii) March 15th of
the year following the year of such termination; provided in each case that,
within 45 days following such termination, the Participant has executed a
general release of claims against the Company and its Affiliates in a form
reasonably prescribed by the Company and such release has become irrevocable. If
the Participant has failed to timely satisfy the release requirements described
in the preceding sentence, any RSUs vesting under Section 2(a)(v)(D) and any
Shares otherwise issuable under this paragraph will be forfeited and the
Participant will have no further rights hereunder.


(e)In the event of a Vesting Event described in Section 2(a)(v)(E)(eligibility
for Qualifying Retirement), following satisfaction of applicable tax withholding
requirements, each Share issuable in respect of an RSU then vesting will be
issued subject to a stop-transfer order. While that stop transfer order is in
effect, the subject Share (including, for this purpose, any other security that
is distributed in respect thereof or into which that Share is converted) may not
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered other than by will or the laws of descent or distribution (in which
case, the heir or intestate successor will take title to the Share subject to
the terms of this paragraph). The Company will direct the transfer agent to
remove the stop-transfer order promptly following the earliest of: (i) the
Participant’s death, (ii) the Participant’s Disability, and (iii) (A) the first
anniversary of the date of the Participant’s cessation of service, if the RSUs
would otherwise have vested prior to such anniversary pursuant to Sections
2(a)(i)-(iv)(scheduled vesting dates) or 2(a)(v)(A)(Change in Control), or (B)
the date the RSUs would otherwise have vested pursuant to Sections 2(a)(i)-(iv)
or 2(a)(v)(A), if such date is after the first anniversary of the Participant’s
cessation of service; provided that, in any case, no cancellation of the Share
is required pursuant to Section 11. If the forfeiture of a Share is required
pursuant to Section 11, the Share will be cancelled and the Participant (and his
or her heirs or intestate successors) will have no further rights in respect
thereof.


(f)In the event of the death of the Participant, the delivery of Shares under
this Section 2 shall be made in accordance with the beneficiary designation form
on file with the Company; provided, however, that, in the absence of any such
beneficiary designation form, the delivery of Shares under this Section 2 shall
be made to the person or persons to whom the Participant’s rights with respect
to this Award shall pass by will or by the applicable laws of descent and
distribution.


(g)For purposes of these Terms and Conditions, service with the Company will be
deemed to include service with the Company’s Affiliates, but only during the
period of such affiliation.



-2-



--------------------------------------------------------------------------------




3.    Certain Definitions. For purposes of these Terms and Conditions and
notwithstanding any provision of the Plan to the contrary, the following
definitions will apply:
(a)    “Cause” means (i) the Participant’s material breach of any of the
Restrictive Covenants (as defined below), any published policy of the Company or
its Affiliates applicable to the Participant, including the Company’s or any of
its Affiliates’ Code of Ethics; (ii) any act or omission by the Participant that
causes the Participant, the Company or any of the Company’s Affiliates to be in
violation of any law, rule or regulation related to the business of the Company
or its Affiliates, or any rule of any exchange or association of which the
Company or its Affiliates is a member, which, in any such case, would make the
Participant, the Company or any of the Company’s Affiliates subject to being
enjoined, suspended, barred or otherwise disciplined; (iii) the Participant’s
conviction of, or plea of guilty or no contest to, any felony; (iv) the
Participant’s participation in any fraud or embezzlement; (v) gross negligence,
willful misconduct by the Participant in the course of employment or the
Participant’s deliberate and unreasonably continuous disregard of his or her
material duties; or (vi) the Participant’s committing to, or engaging in any act
or making any statement which impairs, impugns, denigrates, disparages or
negatively reflects upon the name, reputation or business interests of the
Company or any of its Affiliates which, in any such case, has a material adverse
effect on the Company; provided, however, that in the case of clauses (i), (ii),
(v) and (vi), “Cause” shall not exist if such breach, act or omission, if
capable of being cured (in the good faith determination of the Company’s CEO),
shall have been cured within ten business days after the Company provides the
Participant with written notice thereof.
(b)    “Qualifying Retirement.” A Participant will be eligible for a Qualifying
Retirement once he or she has satisfied the following conditions: (i) the sum of
the Participant’s age plus completed years of continuous service with the
Company is greater than 65; (ii) the Participant is at least age 55 and has
completed at least 5 years of continuous service with the Company; and (iii) the
Participant has completed one year of service with the Company after providing
the Company with written notice of his or her intent to retire (which notice may
not be provided earlier than one year prior to the satisfaction of the
conditions stated above in clauses (i) and (ii)).
4.    Adjustments Upon Certain Events. The Committee shall, in its sole
discretion, make equitable substitutions or adjustments to the number of Shares
and RSUs subject hereto pursuant to Section 9(a) of the Plan.
5.    No Right to Continued Employment. Neither the Plan, the Notice nor these
Terms and Conditions shall be construed as giving the Participant the right to
be retained in the employ of, or in any consulting relationship with, the
Company or any of its Affiliates. Further, the Company (or, as applicable, its
Affiliates) may at any time dismiss the Participant, free from any liability or
any claim under the Plan, the Notice or these Terms and Conditions, except as
otherwise expressly provided herein.
6.    No Acquired Rights. This Award has been granted entirely at the discretion
of the Committee. The grant of this Award does not obligate the Company to grant
additional Awards to the Participant in the future (whether on the same or
different terms).

-3-



--------------------------------------------------------------------------------




7.    No Rights of a Stockholder; Dividend Equivalent Payments.
(a)    The Participant shall not have any rights or privileges as a stockholder
of the Company, which for the avoidance of doubt includes no rights to dividends
or to vote, until the Shares in question have been registered in the Company’s
register of stockholders as being held by the Participant.
(b)    The foregoing notwithstanding:
(i)    if the Company declares and pays a cash dividend or distribution with
respect to its Shares, the RSUs subject hereto will be increased by a number of
additional RSUs determined by dividing (A) the total dividend or distribution
that would then be payable with respect to a number of Shares equal to the
number of RSUs outstanding hereunder on the dividend or distribution record date
for which no Vesting Event has yet occurred, divided by (B) the Fair Market
Value on the date the dividend or distribution is paid. Additional RSUs credited
under this paragraph will be subject to the same terms and conditions (including
the same vesting and delivery schedule, but not including the right to be
credited with additional dividend equivalent RSUs under this section) as the
RSUs outstanding hereunder on the applicable dividend or distribution record
date for which no Vesting Event has yet occurred.
(ii)    if the Company declares and pays a cash dividend or distribution with
respect to its Shares after the occurrence of a Vesting Event with respect to
particular RSUs but before Shares are issued in respect thereof, the Company
will make a special cash payment to the Participant equal to the amount of the
dividend or distribution that would have been payable to the Participant had he
or she been the record holder of those Shares on the record date of such
dividend or distribution. Such special cash payment will be subject to
withholding for applicable taxes.
8.    Transferability of Shares. Any Shares issued or transferred to the
Participant pursuant to this Award shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan, the
Notice, these Terms and Conditions or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable Federal or state laws or
relevant securities laws of the jurisdiction of the domicile of the Participant,
and the Committee may cause a legend or legends to be put on any certificates
representing such Shares or make an appropriate entry on the record books of the
appropriate registered book-entry custodian, if the Shares are not certificated,
to make appropriate reference to such restrictions.
9.    Transferability of RSUs. Except as set forth in Section 2(f), the RSUs
(and, prior to their actual issuance, the Shares subject hereto) may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance not permitted by this Section 9 shall be void and
unenforceable.
10.    Withholding; Taxation. The Company or any Affiliate shall have the right
and are hereby authorized to withhold from any transfer due under this Award, or
from any other compensation or amount owing to the Participant, applicable
withholding taxes with respect to this Award to satisfy all obligations for the
payment of such taxes. The payment of any applicable

-4-



--------------------------------------------------------------------------------




withholding taxes through the withholding of Shares otherwise issuable under
this Award shall not exceed the minimum required withholding liability. This
Award is intended to be exempt from Section 409A of the Code and should be
interpreted accordingly. Nonetheless, the Company does not guarantee the tax
treatment of this Award.
11.    Restrictive Covenants.
(a)    The Participant has agreed to be bound by certain restrictive covenants
during his or her service to the Company and following the cessation of that
service for any reason (such covenants, together with any restrictive covenants
made by the Participant after the date hereof, the “Restrictive Covenants”). As
a condition to the issuance or delivery of Shares in respect of RSUs, the
Participant may be required to (i) certify, in a manner acceptable to the
Company, that he or she continues to be in compliance with the Restrictive
Covenants, and (ii) irrevocably appoint the Company as his or her agent and
attorney-in-fact to take any actions necessary or appropriate to facilitate
enforcement of this Section 11 or any similar arrangement with the Company or
its Affiliates, including without limitation executing and delivering stock
powers and instruments of transfer, making endorsements and/or making,
initiating or issuing instructions or entitlement orders, all in the
Participant’s name and on his or her behalf.
(b)    If the Participant violates any of the terms of the Restrictive
Covenants, then the Participant will immediately forfeit any remaining RSUs
(even if otherwise vested) for which Shares have not yet been delivered. In
addition, in the event of such conduct, the Participant will be required to
repay to the Company any dividend or distribution equivalent amounts paid under
Section 7(b)(ii) in respect of such Shares.
(c)    Similarly, if the Participant’s service with the Company terminates upon
or after becoming eligible for a Qualifying Retirement and if, at any time prior
to the delivery of any Shares that are or will be subject to a stop transfer
order pursuant to Section 2(e) or prior to the removal of such a stop transfer
order, the Participant engages in conduct that violates the Restrictive
Covenants (regardless of the fact that such Participant is at the time of such
violation no longer an employee or whether the time limits in the relevant
Restrictive Covenant have otherwise expired), in addition to any other remedies
that are available pursuant to the Restrictive Covenants: (i) the Participant
will immediately and automatically forfeit any remaining RSUs (even if otherwise
vested) for which Shares have not yet been delivered, and (ii) any Shares
subject to a stop transfer order pursuant to Section 2(e) will be cancelled and
all of Participant’s right, title and interest in such Shares shall be
extinguished. In addition, in the event of such conduct, the Participant will be
required to repay to the Company an amount equal to the sum of any dividends or
distributions paid with respect to the cancelled Shares (including any amounts
paid under Section 7(b)(ii) pending issuance of Shares).
(d)    The remedies contained in this section will be in addition to, not in
lieu of, any other available remedies.
12.    Choice of Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW.



-5-



--------------------------------------------------------------------------------




13.    RSUs Subject to Plan. All the RSUs are subject to the Plan, a copy of
which has been provided to the Participant and the terms of which are
incorporated herein by this reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail. The Notice
and these Terms and Conditions may only be amended in writing.
[Remainder of page intentionally left blank]

-6-

